DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on August 19, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection and objection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched to the full scope of claims 14, 5, 7-9 and further to the extent of the species shown below.
Claim Objections
4.	Claims 4, 5, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the compound 
    PNG
    media_image1.png
    118
    82
    media_image1.png
    Greyscale
 which is not encompassed by the scope of the independent claim 3.  Claim 3 recites R6S to be H, C1-6 alkyl or CO-C1-6 alkyl.  The compound shown corresponds to R6s of alkoxy.  Thus, the dependent claim fails to further narrow the scope of the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 3, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,148,328.  The reference has a date of 2012 which antedates the present claims having an effective filing date (national stage entry date) of July 6, 2017 and priority claim to application dated July 7, 2016.  
The reference teaches compounds and pharmaceutical compositions comprising compounds, and kits comprising compound that is ready for dilution for administration.  See abstract, column 29, column 115, entire document.  The reference teaches compound of 
    PNG
    media_image2.png
    102
    189
    media_image2.png
    Greyscale
, for example, that is within the scope of the present claims.  The compound corresponds to the present claims in the following manner:  R2=NO2; R2=F; R3=R5=H; R4=halogen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626